Citation Nr: 1232587	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-20 050	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for medial meniscectomy with degenerative joint disease of the right knee, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a hearing before the Board in June 2009.  A hearing was scheduled for August 29, 2012 at the Board's Central Office.  The Veteran failed to attend the hearing.  When a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2012).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

The decision below addresses the issue of entitlement to an increased rating for medial meniscectomy with degenerative joint disease of the right knee, currently rated as 10 percent disabling.  The claim for a TDIU is addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The Veteran's service-connected medial meniscectomy of the right knee has resulted in degenerative joint disease with painful motion.  Functional loss has equated to flexion of the right knee to no worse than 90 degrees with extension to no worse than 10 degrees.



2.  The Veteran's disability rating for service-connected medial meniscectomy of the right knee under Diagnostic Code 5259 was continuously rated as at least 10 percent disabling for 20 or more years; the rating became protected on April 14, 1992.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected medial meniscectomy with degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

2.  The criteria for reinstatement of the separate and protected 10 percent rating (but not higher) under Diagnostic Code 5259 for medial meniscectomy of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951, 4.71a, Diagnostic Code 5259 (2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the right knee rating claim on appeal has been accomplished.  Through a June 2008 letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim for an increase.  The Veteran was told that the evidence must show that his service-connected right knee disability had gotten worse or increased in severity.  The letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the June 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of the rating issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Salem, Virginia.  No private treatment facility has been identified.  Additionally, in July 2008 and May 2012, the Veteran was provided VA examinations in connection with his claim, the reports of which are of record.  The reports contain sufficient evidence by which to evaluate the Veteran's right knee disability in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Therefore, VA has properly assisted the Veteran in obtaining any relevant evidence.

The Board notes that, in June 2009, the Veteran implied that it was inappropriate for VA to examine him in July 2008 by using a physician's assistant instead of an orthopedic doctor.  The examiner from July 2008 was more precisely a nurse practitioner.  The May 2012 examiner was also a nurse practitioner.  In Cox v. Nicholson, 20 Vet. App. 563, 568 (2007), the United States Court of Appeals for Veterans Claims (Court) stated "[w]e have never required, nor do we intend to do so here, that medical examinations under section 5103A only be conducted by physicians."  The Court, in Cox, concluded that VA had satisfied the duty to assist under the VCAA by providing a medical examination conducted by a nurse practitioner as an examination by a nurse practitioner may be competent medical evidence because of their medical education and training.  Id. at 569.  A nurse practitioner "fits squarely into the requirement of § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions."  Id.  Accordingly, absent some specific allegation that either examiner did not possess the requisite qualifications to properly conduct a VA compensation examination, the Board finds that the examinations are adequate and a remand is not necessary for another examination.

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

By way of background, the Veteran originally filed a claim of service connection for a right knee disability in April 1972.  By a May 1972 rating decision, service connection was granted for right medial meniscectomy.  A noncompensable (zero percent) rating was assigned effective April 14, 1972.  In June 1972, after additional evidence was received, the rating was increased to 10 percent, also effective April 14, 1972.  Notably, the 10 percent rating was assigned under Diagnostic Code 5259 for removal of semilunar cartilage that is symptomatic.  See 38 C.F.R. § 4.71a.

Since that time, and prior to the current appeal, the Veteran's right knee disability was evaluated by VA on multiple occasions.  The disability rating was never less than 10 percent and there is no indication the disability was not evaluated under Diagnostic Code 5259.  The current appeal stems from a June 2008 claim for an increase.  In light of this history, the 10 percent rating under Diagnostic Code 5259 became protected on April 14, 1992.  See 38 C.F.R. § 3.951(b) (2011) (a disability which has been continuously rated at or above any evaluation of disability for 20 or more years . . . will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud).  Because there is no indication the 10 percent rating for medial meniscectomy of the right knee was based on fraud, the rating is protected.

During the course of the current appeal, the RO added degenerative joint disease to the service-connected disability and evaluated the disability under the diagnostic codes pertaining to arthritis and limitation of motion of the knee.  Arthritis is rated on the basis of limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010) (2011).  If limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application if the limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Diagnostic Codes 5260 and 5261 relate to limitation of motion of the knee joint.  For limitation of flexion of the leg, a noncompensable (zero percent) rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  The knee may also be rated under limitation of extension of the leg.  A noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  (Full range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2011).)  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

As noted previously, the Veteran's right knee disability was evaluated historically under Diagnostic Code 5259.  The criteria for that diagnostic code provide for a 10 percent rating for removal of semilunar cartilage that is symptomatic, which is the maximum schedular rating.  38 C.F.R. § 4.71a (Diagnostic Code 5259).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A review of the relevant evidence shows that the Veteran received treatment at the Salem VAMC and associated outpatient clinics in 2007 and 2008 for complaints of right knee pain and swelling.  He was diagnosed with osteoarthritis of the right knee and provided a knee brace.  An August 2007 entry indicates range of motion of the right knee was from 10 degrees to 90 degrees with pain.  In September 2007, it was noted that the Veteran lacked 10 degrees of extension.

In July 2008, the Veteran underwent VA examination to assess the severity of his right knee disability.  The examiner was not able to review the claims file, but she reviewed the Veteran's VA medical records.  The Veteran reported symptoms of giving way, pain, stiffness, incoordination, swelling, popping, and flare-ups, and he indicated that he wore a knee brace.  Physical examination revealed that the Veteran walked with an antalgic gait.  He had crepitus, tenderness, pain, weakness, guarding, and clicks associated with the right knee.  No instability was found.  A meniscus abnormality was noted as the right meniscus was absent.  Range of motion of the right knee was from zero degrees to 105 degrees.  There was objective evidence of pain following repetitive motion, but there was no additional limitation or ankylosis.  X-rays showed minimal widespread degenerative changes.  The examiner provided a diagnosis of marked degenerative joint disease of the right knee.

VA records, dated through January 2012, show continued treatment for complaints of right knee pain.  The Veteran received a series of Hyalgan injections to his right knee.  The records contain multiple range of motion measurements.  In August 2008, there were three instances when full extension was noted without flexion measurements.  Full extension was also noted in March 2009.  In July 2009, there were two instances when the Veteran has motion of his right knee from zero degrees to 120 degrees.  This was also the case in August 2009.  In September 2010, range of motion was from 20 degrees to 115 degrees.  Range of motion was from zero degrees to 90 degrees in January 2011.  In April 2011, it was from zero degrees to 100 degrees.  Entries in July 2011, December 2011, and January 2012, all show range of motion from zero degrees to 90 degrees.

The Veteran was afforded another VA examination of his right knee in May 2012.  The examiner noted an accurate medical history and conducted a physical examination.  Range of motion testing showed flexion of the right knee to 120 degrees, which was the point at which objective evidence of painful motion began.  Extension was to zero degrees with no objective evidence of painful motion.  Repetitive motion revealed similar results, except the Veteran could flex to 125 degrees.  The examiner noted that repetitive motion produced additional swelling, pain on movement, and less movement than normal, but nonetheless concluded that the Veteran did not have any additional limitation of motion of the right knee following repetitive-use testing.  Examination also revealed tenderness to palpation, normal muscle strength, and no instability or subluxation.  The examiner noted that the Veteran was using a cane, but not a brace.  The examiner commented that there were no physical impairments that preclude the Veteran from continuing substantial and gainful employment as a sales assistant for a local retail employer.  A diagnosis of osteoarthrosis primarily involving the right leg was provided.

In consideration of this evidence, the Board concludes that a rating in excess of 10 percent is not warranted for medial meniscectomy of the right knee with degenerative joint disease when evaluated under the currently assigned diagnostic codes for arthritis and limitation of motion of the right knee.  

The current 10 percent rating is assigned under Diagnostic Code 5261, for limitation of extension.  A separate and/or higher rating is not warranted under Diagnostic Code 5260, for limitation of flexion.  At no time during the rating period on appeal does the evidence suggest that the Veteran had flexion limited to approximately 60 or 45 degrees.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5260).  Although flexion measurements varied according to the VA examination reports and treatment records, even a zero (noncompensable) percent level was not shown despite some limited motion.  This is so even with consideration of painful motion and other factors.  The VA examiners identified endpoint pain during range of motion testing and also indicated that there was no additional functional loss of the right knee on repetitive motion.  The evidence does show that the Veteran experiences painful motion on flexion of the right knee; however, it does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.

As to extension, range of motion testing predominantly showed full and normal extension to zero degrees.  The Board does not find the one instance of extension limited to 20 degrees in September 2010 to be representative of functional loss of extension of the right knee as it does not appear to properly show his range of motion when considering the over 15 other measurements showing better extension.  However, as limitation to 10 degrees of extension was also noted on two occasions, and with consideration of the Veteran's painful motion and other factors, the Board finds that the right knee disability has been manifested by functional loss equating to extension limited to no worse than 10 degrees.  A 10 percent rating is warranted for this level of limited extension, which has already been awarded by the RO.  See 38 C.F.R. § 4.71a (Diagnostic Code 5261).  In light of the evidence pertaining to flexion and extension of the right knee, the Board concludes that a rating in excess of 10 percent is not warranted at any point during the rating period for limitation of motion.  

Further, a separate rating is not warranted under Diagnostic Code 5257, as there have been no findings of instability or subluxation of the right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Despite the Veteran's complaints of giving way, his knee has been shown to be stable on clinical evaluation.  Also, his complaints of giving way are compensated under Diagnostic Code 5259, as discussed below.  See 38 C.F.R. § 4.14.       

The question remains whether the Veteran is entitled to a separate rating under Diagnostic Code 5259 for removal of semilunar cartilage that is symptomatic.  As noted previously, the Veteran's service-connected right knee disability was historically evaluated under this diagnostic code rather than one pertaining to arthritis or limitation of motion.

The VA examiners indicated that the Veteran had a meniscectomy on the right side and that there were residual signs and symptoms.  In addition to limited motion, the examiners identified symptoms of a superficial surgical scar, swelling, crepitus, and clicks.  The Veteran also reported experiencing stiffness, incoordination, and a giving way in the knee.  Thus, his meniscectomy appears to be symptomatic and includes manifestations separate from limitation of motion.

The Veteran's case is similar to that of the veteran in Murray v. Shinseki, 24 Vet. App. 420 (2011).  In Murray, the veteran was service connected for a left knee injury with a 10 percent rating under Diagnostic Code 5257 for instability.  Over 20 years later, VA determined that a 10 percent rating was warranted under Diagnostic Code 5010 (via Diagnostic Codes 5003, 5260, and 5261).  VA then "replaced" the veteran's 10 percent rating under Diagnostic Code 5257 with a 10 percent rating under Diagnostic Code 5010 for painful motion without evidence of instability.  Under these circumstances, the Court concluded that VA effectively reduced the veteran's 10 percent rating for instability to zero percent, which violated the provisions of 38 C.F.R. § 3.951(b) that prohibit the reduction of a disability evaluation that has been continuous for 20 or more years.  Id. at 424.  The Court ultimately instructed the 10 percent disability rating to be reinstated under Diagnostic Code 5257 with the assignment of a separate 10 percent rating under Diagnostic Codes 5003 and 5010 for arthritis.  Id. at 428.

As noted previously, the Veteran's 10 percent rating under Diagnostic Code 5259 became protected on April 14, 1992, under the provisions of 38 C.F.R. § 3.951(b).  As a 10 percent rating is warranted for limitation of motion of the right knee due to arthritis, the Board concludes that the protected 10 percent rating under Diagnostic Code 5259 must be reinstated.  See Murray, 24 Vet. App. at 428.  A rating in excess of 10 percent is not warranted because, as discussed above, the Veteran's symptomatic residuals are the maximum schedular rating.  The evidence does not reflect that other symptoms that may warrant a 20 percent rating under Diagnostic Code 5258 for dislocated cartilage have been shown as meniscal dislocation and frequent episodes of joint locking, pain, and effusion were not evident during the May 2012 VA examination.

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's right knee disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for a rating in excess of 10 percent for medial meniscectomy with degenerative joint disease of the right knee on the basis of limitation of motion must be denied.  However, the separate 10 percent rating for medial meniscectomy of the right knee must be reinstated.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is 


against any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for medial meniscectomy with degenerative joint disease of the right knee under Diagnostic Code 5261 is denied.

The reinstatement of the separate and protected 10 percent rating (but not higher) under Diagnostic Code 5259, for medial meniscectomy of the right knee, is granted.


REMAND

During the July 2008 VA examination, the Veteran reported that he was on unemployment and having difficulty finding work due to his knee.  In June 2009, he indicated that he lost his job due to his service-connected knee condition.  These statements reasonably raise the issue of entitlement to TDIU.  The Court has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the appeal for a higher rating regarding the service-connected right knee disability.  Id. at 452-53.  As such, it is necessary for the Board to remand the issue.  On remand, the agency of original jurisdiction will have the opportunity to include the issue in a new notice letter and adjudicate the issue in the first instance.

Accordingly, this issue is REMANDED for the following actions:

1.  Send a new notice letter (VCAA letter) to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Finally, after undertaking any other development deemed appropriate, adjudicate the issue of entitlement to TDIU.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


